Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claimed Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election
This application has been examined.  Note is made of the election by applicant of the design shown in Group II (Embodiments 2 including reproductions 2.1-2.11).  Accordingly, the design shown in Group I (reproductions 1.1-1.12) stands withdrawn from further prosecution before the Examiner, the election having been made without traverse in the paper received July 15, 2021.  37 CFR 1.142(b).

Objections:
Specification:
 
Broken line statement: For purposes of design practice, the words "illustrative purposes" do not properly describe the purpose of broken lines in the drawings as required by the MPEP (MPEP § 1503.02, subsection III).  Therefore, the description of the broken line portions of the design has been amended to read:
--The broken lines in the reproductions depict portions of the backhoe loader that form no part of the claim.--


Claim: The title refers to a singular article of manufacture “Backhoe Loader” while the claim refers to plural “backhoe loaders”.  Correction to a singular article of manufacture is required.


Claim Refusal – 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make 

The claim is indefinite and nonenabling for the following reasons:
The reproductions do not clearly and consistently show all the elements of the claim. 
The applicant has included reproductions 2.10 and 2.11 which shows shapes and lines that are not shown or claimed on the other reproductions. Though described as a “reference view” in the specification, reproductions 2.10 and 2.11 are considered part of the claim in the as-filed application. This leaves the claim open to multiple interpretations and therefore non-enabled. 
The reproductions show portions of the Backhoe Loader in solid lines and also shows the same elements in broken lines in other reproductions.  Non-exhaustive examples are noted below (applicant should review all reproductions to accurately show the claimed portions):

    PNG
    media_image1.png
    512
    735
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    302
    736
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    511
    326
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    297
    736
    media_image4.png
    Greyscale


It is the applicant’s responsibility to amend the application to clearly and consistently show the claimed design without introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

The claim is also indefinite and nonenabling for the following reasons:
Portion(s) are non-enabled: There are several elements and structures in following annotated drawings, of which, their exact shape and appearance cannot be ascertained in the absence of corroborating views to fully enable the three-dimensional appearance of said elements/structures (e.g. one or more attributes such depth, curvature, angle, placement, etc. are unknown. The lines and shapes that are not understood are indicated with gray shading and arrows in the annotated reproductions below:

    PNG
    media_image5.png
    300
    632
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    277
    634
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    398
    384
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    402
    349
    media_image8.png
    Greyscale


To overcome the above rejections, applicant must distinctly claim the subject matter applicant regards as the invention or disclaim the unclear portions of the reproductions. 

Applicant may also amend the claim to remove the non-enabled elements by indicating in the description and/or by means of broken or dotted lines or coloring.  Accordingly, the specification may include statements explaining that protection is not sought for certain features shown in the reproduction, or that protection is not sought for matter shown in a specified color in the reproduction. When protection is not sought for portions of subject matter shown in a reproduction, applicants are strongly encouraged to indicate such subject matter by means of broken lines (or coloring) and include a statement in the specification explaining the meaning of the broken lines (or coloring). See MPEP § 2920.05(c).

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to 

Conclusion

The claim is rejected under 35 USC 112(a) and (b).


Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at calvin.vansant@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
·     Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
·     Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
·     Facsimile to the USPTO's Official Fax Number (571-273-8300)

/CALVIN E VANSANT/Examiner, Art Unit 2915